*861RESOLUCIÓN
Examinada la solicitud en auxilio de jurisdicción pre-sentada por el Sr. Rubén Berrios Martínez, el Partido In-dependentista Puertorriqueño y el Sr. Manuel Rodríguez Orellana, en su escrito de Oposición a los Recursos de Cer-tiorari, en el cual solicitan que le ordenemos a la Comisión Estatal de Elecciones (C.E.E.) que en auxilio de nuestra jurisdicción dicho organismo cese y desista de inmediato de gastar los fondos asignados por la Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.) hasta tanto se haya resuelto definitivamente si el esquema de financia-miento dispuesto en dicha ley es constitucional, se dispone lo siguiente:
Vista la necesidad de que todo lo relacionado con este caso se resuelva con la premura y con la urgencia que el asunto del referéndum del próximo 6 de noviembre re-quiere, se remite el planteamiento aludido al tribunal de instancia para que en un término de cinco (5) días, conta-dos a partir de la notificación de esta resolución —y luego de escuchar a las partes y a la C.E.E.— evalúe y resuelva esta petición.
Estando pendientes ante el tribunal de instancia los cuestionamientos constitucionales sobre la referida ley, es prematuro que pasemos juicio sobre ellos en esta etapa de los procedimientos.

Notifíquese de esta resolución a la Comisión Estatal de Elecciones.


Notifíquese por correo y por la vía telefónica.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón emi-tió un voto explicativo de conformidad. El Juez Asociado *862Señor Negrón García emitió una opinión disidente. El Juez Asociado Señor Rebollo López emitió una opinión disidente.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —